DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “cutting gout” this should be changed to “cutting out”.
Claim 1 recites “cut out area” and “cutout area” it is suggested to choose one of either “cut out” or “cutout” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “wherein the cutout area has a bottom with an adhesive strip or film” and then recites “wherein a piece of adhesive tape or film has a dimension greater than the cutout area.” As claimed, this recites two adhesive layers one at the bottom of the cutout area and another having dimension great than the cutout area. After reviewing the specification, support for two adhesive layers as claimed could not be found. Applicant’s drawings and the specification teach a single adhesive layer (7) below the surface of the skin area (6).
	For sake of further examination, the “adhesive strip or film” will be viewed as analogous to the “piece of adhesive tape or film.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5 and 6 recite “the insert”, there is insufficient antecedent basis for this limitation in the claim.
	Claims 7-13 and 15-16 are rejected as being dependent upon indefinite claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby et al. (US 3,804,685) and further in view of Chimelak et al. (US 2010/0272955).
	Regarding claim 1, Jacoby discloses a process for repairing vinyl fabric. Specifically as can be seen from Fig. 1-4, the interior part has a decorative or functional area integrated on the surface on a cutout area of the skin (20) the cutout area defines the bottom facing the foam layer (14; column 2, lines 50-55) and has a bottom with an underpatch (22). The underpatch is viewed as an adhesive strip or film as claimed given Jacoby teaches the second solution solvent-welding the vinyl in the solution to the vinyl of the underpatch and thus adhesively attaching the underpatch to the bottom of the 
	Jacoby does not teach the adhesive tape or film applied under the cutout area prior to cutting out and removing an area of the skin and prior to placing an insert in the cutout area, however, this recitation includes product by process language. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, it is noted that the claimed interior part includes a cutout area, and there is not seen a structural difference in the final product (i.e., a product which includes a cutout area in the skin and adhesive tape or film below the cutout area) when the adhesive tape or film is applied prior to cutting out and removing an area of the skin or if the adhesive tape or film is applied after a cutout area is formed.
	Jacoby does not disclose the interior lining part being of an automotive interior, or the part comprising a support layer.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fabric of Jacoby to include a substrate, as taught by Chimelak, to achieve a base which the foam and fabric layer be bond to form a structure suitable for an interior trim panel (0020).
Please note, the recitation in the claims that the interior lining part is “of an automotive interior” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
            It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Jacoby in view of Chimelak disclose an interior lining part as presently claimed, it is clear that the interior lining part of the prior art would be capable of performing the intended use, i.e. for an automotive interior, presently claimed as required in the above cited portion of the MPEP.
	Regarding claim 3, Jacoby discloses the upper surface of the underpatch being adhesively joined to the skin layer such that the underpatch has at least one adhesive 
	Regarding claim 4, the solvent, used to form patch (34), is applied such that the solution solvent-welds the vinyl of the skin layer 12 to the underpatch (22), thus at least the first layer applied would be viewed as an adhesive substance and is identical to the adhesive agent of the underpatch (i.e., the dissolved vinyl) (column 4, lines 1-5).
	Regarding claim 5, Jacoby discloses the solution being applied several times until the face is level (column 4, lines 5-10), such that the patch (34) spans the entire cutout area and engages the exposed edge thereabout as claimed.
	Please note, claims 6-9, 11-13, and 15 define the interior lining by its method of formation and thus includes product by process language.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Regarding claims 6-9, 11-13, and 15, while Jacoby does not disclose the method of manufacturing the interior part as claimed, as discussed above, Jacoby discloses the implied structure, i.e., a skin comprising a cutout area with a defined edge, an adhesive film applied under the cutout area and directly under the skin, an insert within the cutout area and surrounded by the skin and a foamed layer intermediate the skin and substrate (Jacoby: Fig. 1-4 and column 3, line 40 though column 4, lines 15 and Chimelak: 0020).
	
Claim 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacoby in view of Chimelak as applied to claims 1 or 6 above, and further in view of Cataffo et al. (US 4,086,113).
	Regarding claim 2, Jacoby discloses the limitations of claim 1 as discussed above. Jacoby further discloses the cutout area 20 including a patch. Jacoby does not disclose the lining including several cutout areas having corresponding inserts.
	However, a person of ordinary skill would have found it obvious that any upholstered article used by the public can incur multiple damaged areas, thus necessitating the existence of several repaired areas within the lining. 
	Alternatively, the board has held that the mere duplication of parts has not patentable significance unless a new and unexpected result is produced (MPEP 2144.04.VI.B). Thus, it would have been obvious to a person of ordinary skill for the liner to comprise several cutout areas with corresponding patches mounted therein.
	Jacoby does not disclose the patches within the cutouts including an insert. 

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the patch of Jacoby to include a reinforcing insert as taught by Cataffo, to lend tensile strength to the patch (column 3, lines 15-20).
	Regarding claim 10, modified Jacoby discloses the limitations of claim 6 as discussed above. Jacoby does not disclose the patch (34) having a recessed or projecting surface relative to the front surface of the skin.
	Cataffo discloses a patch (26) placed in the opening of a cut sheet (20) and a cover portion larger than the cut opening has a projecting surface relative to the front surface of the skin (column  3, lines 10-15 and Fig. 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the patch of Jacoby to include a projecting surface relative to the front surface of the skin as taught by Cataffo, to integrate the patch into surrounding undamaged material of the skin layer (column 3, lines 15-25).
	Regarding claim 16, as can be seen from Fig. 3-4 of Cataffo, the reinforcing cloth 31 has a plate shape and a thickness less than the thickness of the skin as the combined thickness of the patch and reinforcing material is approximately the same thickness as the skin layer (column 3, lines 5-15).
 	Please note, claims 10 and 16 include product by process language in regards to the recitation of “the method further comprises”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the .

Response to Arguments
Applicant’s amendments filed 05/19/2021 have been entered. Accordingly, the 35 U.S.C. 112(b) rejections of claims 1, 2, and 4 have been withdrawn. However, due to the amendments new 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections have been made.

Applicant’s arguments over Jacoby (US 3,804,685) in view of Chimelak (US 2010/0272955) have been fully considered but they are not persuasive. Applicant argues that Chimelak does not teach or suggest a rigid support or the piece of adhesive tape or film being disposed under the cutout area and directly under the skin applied with an adhesive connection under the cutout area prior to cutting out and removing an area of the skin and prior to placing an insert in the cutout area.

	Regarding the arguments over the placement of the adhesive layer, as discussed above this limitation is product by process language. It must be emphasized that it is the patentability of the product that is in issue and not the patentability of the process steps employed to prepare the product. See MPEP section 2113. There is not seen a structural difference in the final product when the adhesive tape or film is applied prior to cutting out and removing an area of the skin or if the adhesive tape or film is applied after a cutout area is formed. This is because the final claimed product requires a cutout area in the skin. Thus the claimed structure requires a cutout area and adhesive tape or film below the cutout area. When the adhesive is applied does not change this structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781